TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00165-CR


Gary Alan Reeves, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF ARCHER COUNTY, 97TH JUDICIAL DISTRICT

NO. 01-04-0018A-CR, HONORABLE ROGER E. TOWERY, JUDGE PRESIDING






After appellant Gary Alan Reeves pleaded guilty to burglary of a habitation and
sexual assault, the district court adjudged him guilty and imposed sentences of forty years'
imprisonment for the burglary and twenty years' imprisonment for the sexual assault.  See Tex. Pen.
Code Ann. §§ 22.011. 30.02 (West Supp. 2002).  Appellant's court-appointed attorney filed a brief
concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro se
brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


				__________________________________________
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   August 30, 2002
Do Not Publish